AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)

 

UNITED STATES DISTRICT COURT yy 98 agi
SOUTHERN DISTRICT OF CALIFORNIA

 

_ CLERK. US ETHCT COURT
United States of America JUDGMENT IRV @RIMENAL'GASELFORNIA
Vv. (For Offenses CommittedhdnorA fier Novknbe 8 BEPUTY

     
 
   

Jose Ramon Osuna-Osuna Case Number: 19-cr-01345-WVG

Amrutha N, Jindal

Defendant's Attorney
REGISTRATION NO. 74307298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Superseding Information

CL] was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 Improper Entry by an Alien (Misdemeanor) Is
L.] The defendant has been found not guilty on count(s)
XX] Count(s) | of Underlying Information dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
5 Months

x] Assessment: $10 WAIVED J Fine: WAIVED
] Court recommends USMS, ICE 6 or +r DHS or other arresting agency return all property and all documents i in
~ the defendant’s possession at the time of arrest upon their deportation or removal. —
L] Court recommends defendant be deported/removed with relative, charged incase
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

July 3, 2019
Date of Imposition of Sentence

LM Ss—

HONORABLE WILLIAM V, GALLO
UNITED STATES MAGISTRATE JUDGE

19-CR-1345-WVG

  

 
